"To all people, etc., William Branch, of etc., do send greeting, know ye, that I, W. B., of, etc., for and in consideration of the love good will and affection which I have and do bear to my loving son, William Stanley Branch, have given and granted, and by these presents do hereby freely give and grant unto the said W. S. B., his heirs, executors or administrators, all and singular hereafter mentioned, viz.: consisting of different deeds, amounting to one negro woman named Lucy, and two *Page 118 
children, Dennis and Martin, and all the rest of her increase except Rigdon and the next, but the first child she have after now, to go to my daughter Visey Bradley. Also, I give to my daughter Visey Bradley, one negro man named Dave, to her and the heirs of her body forever, to have after my death, and to hold all the said articles above mentioned to them said W. S. B. and V. B., their heirs, executors or administrators, from henceforth, as their property, and proper goods and chattels absolutely, without any manner of condition. In witness, etc. But if the said W. S. B. shall die without an heir, the property comes back to my heirs." An after written clause was as follows: "I also wish J. B. and P. W. to act as guardian for William S. Branch."
The deed was dated in September, 1820, and was proved and ordered to be registered at the following January Term of Duplin County Court.
The plaintiff was the illegitimate child of the donor, and was, at the execution of the deed, an infant aged about two years.
It was contended for the defendant: 1st. That the instrument above set forth was testamentary in its character, and of consequence that the plaintiff could not recover as it had never been admitted to probate as a will.2d. That by the true construction of it a life estate was reserved to the donor, and of course the plaintiff took nothing under it. His Honor being of opinion for the defendant upon the last point, the plaintiff was nonsuited and appealed.
This case depends entirely on the construction and effect of a deed which is set forth literally in the transcript, and it presents two questions for our consideration. The first is, was the instrument testamentary in its character; and the second, does the deed reserve a life estate to the donor, in the negro Lucy? If either of these questions must be answered in the affirmative, the nonsuit was proper; but if both ought to be decided in the negative, then the nonsuit should be set aside and a new trial awarded.
The Court has no difficulty in pronouncing that the instrument must be regarded as a deed, and not as a testament or in the nature of a testament. It purports to be a deed of gift, and has the operative words, and the form of such a deed. It recites a consideration of "love, good will and affection," declares that the donor "hath given and granted, and thereby doth give and grant," is signed, sealed, and delivered as a deed, *Page 119 
and shortly after its execution is proved and registered as a deed. The clause added after its execution, nominating a guardian for one of the infant objects of the donor's bounty, is not inconsistent with its character as a deed, for by our law, the father has precisely the same power to dispose of the custody and tuition of his child by deed as by will, see act of 1762 (Rev. c. 69, sec. 2). The reservation, or supposed reservation of a life estate to the donor, cannot make the instrument testamentary. If per se, it could produce this effect, much of the difficulty could have been saved which the Courts have been obliged to encounter in determining on the effect of such a reservation in a deed.
The other question is acknowledged to be one of more difficulty. It is completely settled in this State by numerous decisions, that in every gift of a slave by deed, antecedently to our act of 1823, that the reservation of a life estate to the donor annuls every ulterior interest attempted to be conveyed to the donee. These decisions are founded on the principle that at common law, a limitation by deed of a remainder in a chattel after an estate for             (145) life, was too remote.  Whenever therefore a deed contained a reservation of such an estate to the donor, and also a limitation thereafter to the donee, the Courts considered that they must either adjudge the reservation void, and an absolute estate in presenti passed to the donee, or sustaining the reservation, pronounce the ulterior limitation void; that as they could strike neither the reservation nor the limitation out of the deed, the law must be allowed to produce its effect upon each; and that the objection of the law was not to the first estate, but to that attempted to be limited over in remainder. The only words in this instrument which purport to reserve a life estate in any of the property which it contains, are these, "to have after my death," and it is not to be dnied [denied] but that taken by themselves, these words do import that the property in relation to which they are used, is not intended to pass from the donor before his death. If, however, these words are to be understood as applying to all the property named in the deed, I am inclined to think that they are not sufficiently strong to overrule the positive and precise expressions in the deed, which declare a contrary intent, and that taking the whole of the instrument together there is no reservation to the donor of any estate in the subjects of the gift. Such a reservation ought not indeed to be considered as contradicted by the general words "I have given and granted," or "do hereby give and grant." The words "to have after my death" may very properly be regarded as qualifying and *Page 120 
explaining these general terms, and as showing that the gift was intended to operate beneficially after the donor's death, and not before. But I am utterly unable to reconcile a supposed purpose to reserve an estate during life in all the articles given, with the peculiar language used in the subsequent parts of the deed — "to hold all the said articles above mentioned to them the said William Stanley Branch, and Visey Bradley, their heirs, executors and administrators, from henceforth, as (146) their property, and proper goods and chattels, absolutely
and without any manner of condition." The intention to pass these articles in absolute property to the donees, immediately upon the execution of the deed, seems to be as explicitly declared as it was possible for words to express. Nor do I think this intention much, if at all weakened, by the last provision in the deed, "but if the said William Stanley Branch shall die without an heir, the property to come back to my heirs." It may indeed be said that here at least, is one condition declared in relation to a gift which was before pronounced to be wholly without condition; but we cannot help perceiving that the instrument is most unskillfully written and it may well be supposed that the donor, or the writer of the deed, did not consider this provision as a condition qualifying the estate, but as a declaration how long it was to last. Though he purported to pass the property from thenceforth, absolutely and without condition, be contemplated an event, on the happening of which the estate so past should cease and determine. Certainly, I think, it must be admitted, that if the words "to have after my death," must be construed as intended to apply to all the subjects of the donation, we should have a case very different from those in which the decisions before referred to were made. This would not be a case of the reservation of a life estate, and a limitation over, both intended and both expressed by the donor, and in which the limitation intended cannot take effect because contrary to the rules of law, but the case of a deed declaring repugnant and irreconcilable intentions — an intention to give immediately, absolutely, and unconditionally, and an intention not to give either immediately, absolutely, or unconditionally. Instead of leaving the law to operate as its rules would permit on consistent intents plainly expressed, we should be obliged to pronounce which of two inconsistent intentions is most plainly expressed, so as to enable us to strike the one or the other set of expressions out of the instrument, as unmeaning and absurd.
If it be practicable without violence in the deed to affix to it an interpretation which prevents this clashing of *Page 121 
repugnant intents, it is right to adopt such an interpretation. I think that there is a construction perfectly consistent with the language of the instrument which removes               (147) almost if not entirely, a conflict between its different parts, and which there is besides, much reason to believe, gives the words "to have after my death," were intended to qualify, and by fair exposition, do qualify the gift to his daughter, of the negro Dave, andthat gift only; and that the general words of limitation afterwards expressed, "to hold all the articles before mentioned to them, their heirs, etc., from henceforth, as their property absolutely and without condition," are to be understood as subject necessarily, to the special exception expressed in relation to one only of these enumerated articles. So interpreted, the deed would be like a will in which, as is not unfrequently the case, there are particular legacies to several individuals, and then a sweeping disposition of all the property of the testator to some other person. There has never been any difficulty in such a case, in understanding the particular legacies to be impliedly excepted out of the general bequest, and in thus confining the operation of the general words to the residue of the testator's property.
This deed begins with the disposition of a family of negroes between the two persons whom the donor recognizes as his children, and with the exception of the negro Dave, this family of negroes constitutes the entire subject matter of the instrument.  In the first place, he allots a portion, and a greater portion of this family to his son, and then the other part of it to his daughter. So far, and in relation to this main subject of the deed, there is not the slightest intimation of a purpose to reserve any interest to himself. But the donor goes on to enlarge the provision for his daughter. In addition to the share which he has given her of Lucy's family, he brings in negro man Dave, and here, and here only, do we meet with words intimating a reservation.  By a distinct sentence he says,"I also give to my daughter Visey Bradley, my negro named Dave, to her and the heirs of her body,            (148) to have after my death." Here is a complete disposition in regard to this negro, a reservation of his services to the donor for life, and a limitation over afterwards to his daughter and his heirs, and in regard to Dave, there was no necessity for the subsequent words of limitation — "and to hold to them, their heirs, executors and administrators." But after having put into his daughter's portion this residuary estate in Dave, the donor then recurs to what he supposes to be the unfinished part of his settlement. With respect to Rigdon and the unborn child of Lucy, there had been no limitation *Page 122 
stating the interest or estate which he intended to pass in them, and according to his views, it was necessary that there should be; and it is in relation to these articles, and to the part previously given to his son, he employs these general words of limitation. It was not unnatural after naming some of the articles constituting his daughter's portion, to go on with what was wanted to complete it, and to this circumstance we owe the ambiguity occasioned by the insertion of the clause about Dave in this part of the deed. Take it out of the place where it is so awkwardly thrust in, and insert it immediately before the clause of attestation, and we are presented with a full exposition of the donor's intentions in respect to both his children, and to every article of the property. Let the deed be read thus and all repugnancy vanishes. It will then be, "I give to my son William Stanly Branch, his heirs, etc., negro woman Lucy and her two children Dennis and Martin, and all the rest of her increase, except Rigdon and the next child but one she may have, to go (i.e. which I give) to my daughter Visey, and to hold all the said articles to the said William and Visey, their heirs, etc., from henceforth as their absolute property; I also give to my daughter Visey a negro man named Dave, to her and her heirs to have after my death." But it is not necessary thus to transpose the sentence, let us but confine the words to "have after my death" the immediate subject of donation preceding them, and regard the sentence beginning with the words "also I (149) give," and ending with the words "after my death," as an independent clause, which there is nothing in the language or structure of the instrument to forbid, and then the seeming contradictions of the deed are equally removed.
I am of opinion that a life estate was not reserved nor attempted to be reserved in Lucy, and that the nonsuit should be set aside and a new trial awarded.
PER CURIAM.                        Judgment reversed.